internal_revenue_service national_office technical_advice_memorandum september number release date third party communication none date of communication not applicable index uil no case-mis no tam-123969-10 ------------------- --------------------------- taxpayer’s name taxpayer’s address taxpayer’s identification no year s involved date of conference ------------------------------------- ---------------------------------------- ----------------------------------------- --------------- ---------------------------- -------------------------- legend taxpayer ------------------------------------- date ---------------------------- date ---------------------------- x y z ------------------ ------------------ ----- tam-123969-10 issue whether gross_receipts derived from taxpayer’s licensing of a group of programs that includes programs produced by taxpayer programs produced by third parties commercial advertisements and interstitials together a programming package to customers in the normal course of taxpayer’s business can be domestic_production_gross_receipts dpgr under sec_199 of the internal_revenue_code code conclusion gross_receipts derived from licensing a programming package can be dpgr under sec_199 facts taxpayer’s operations include cable satellite networks cable networks domestic broadcast television network broadcast network and owned and operated domestic television stations o os together referred to as networks among other divisions taxpayer claimed domestic_production activities deductions of dollar_figurex and dollar_figurey for the taxable years ended date and date respectively in determining whether its gross_receipts qualified as dpgr taxpayer treated its networks as licensing programming packages to customers in the normal course of business and treated each programming package as a qualified_film produced by taxpayer for purposes of sec_199 as a result of taxpayer’s treatment taxpayer’s dpgr included the gross_receipts from the networks attributable to both self-produced programs and programs produced by third parties included within the programming packages lmsb does not challenge that taxpayer’s gross_receipts attributable to taxpayer’s self- produced television programs that meet the requirements for being a qualified_film produced by taxpayer are dpgr lmsb challenges that the gross_receipts attributable to programs produced by third parties included within the programming packages are dpgr lmsb also challenges that taxpayer’s broadcast network licensed programming packages rather lmsb maintains the broadcast network offers individual programs in the normal course of business for license to customers cable networks taxpayer has multiple cable networks that are each principally involved in the distribution of television content to multiple systems operators msos such as cable and satellite providers a cable network enters into multiple-year license agreements with msos in a typical license agreement an mso agrees to broadcast a cable network’s programming package in an unaltered manner to the mso’s customers a cable network’s programming package includes both self-produced programs programs produced by third parties that taxpayer has acquired the rights to broadcast commercials and interstitials self-produced programs include programs produced by a tam-123969-10 cable network and programs produced by taxpayer’s television production companies a cable network derives substantially_all of its revenues from affiliate fees charged to msos in the license agreements and or sale of time to advertisers in programs included within a cable network’s programming package a cable network transmits its programming package to msos using a signal broadcast network taxpayer operates a broadcast network which as of date had z affiliated stations operating under affiliation agreements located in virtually all of the top markets in the country under the broadcast network’s affiliation agreements a television station agrees to serve as an affiliated station to broadcast the broadcast network’s programs in the community to which the television station is licensed by the federal communications commission fcc broadcast network programs include taxpayer produced programs and programs produced by third parties that taxpayer has acquired the rights to broadcast the broadcast network also transmits commercials and interstitials to affiliated stations for broadcast under the affiliation agreements the broadcast network pays varying amounts of compensation to affiliated stations for broadcasting the broadcast network’s programs commercials and interstitials the broadcast network derives substantially_all of its revenues from the sale of time to advertisers in broadcast network programs for commercials the broadcast network transmits the broadcast network’s programs commercials and interstitials to affiliated stations using a signal the relationship of the broadcast network to affiliated stations differs from the relationship of the cable networks to msos because of regulatory and contractual differences that relate to among other things an affiliated station’s right to reject a broadcast network program under fcc regulations and because most affiliated stations program a number of local hours per day a few hours on weekday mornings and several more hours in late afternoons these local hours are typically filled by news produced by the affiliate and syndicated programs this is in contrast to the typical multi-year licensing agreement between a cable network and mso that requires a mso to broadcast the unaltered programming package and does not require a mso to program local hours per day lmsb maintains these differences result in the broadcast network offering programs to affiliated stations on a program-by-program basis while taxpayer maintains that the broadcast network licenses a programming package to affiliated stations as a result of this factual disagreement in this statement of facts we expressly refer to the content offered by the broadcast network as the broadcast network’s programs commercials and interstitials rather than the broadcast network’s programming package our office addresses the relevance of this factual disagreement at the end of our analysis o os tam-123969-10 taxpayer’s o os are television stations that taxpayer owns in certain locations throughout the country o os are all affiliated with the broadcast network o os’ content includes programs produced by the o o broadcast network programs programs produced by third parties as to which the o os acquired the rights to broadcast commercials and interstitials o os derive revenues from the sale of time to advertisers in programs for commercials in addition to payments from the broadcast network for broadcasting the broadcast network’s programs taxpayer grants msos rights to receive and simultaneously retransmit the signals of the o o stations activities related to production or transmission of the networks’ content the networks transmit content by signal lmsb and taxpayer agree the following activities occur but disagree whether the activities are production activities related to the networks’ content or are activities related to the transmission of the networks’ content the activities described are performed by employees who are in separate subsidiaries from taxpayer’s television program production employees taxpayer’s networks engage in the scheduling of programs into a particular time sequence based on extensive research market analysis and measuring techniques designed to maximize the appeal and value of the content to television viewers the application of a rigorous review process of every element of the signal including programs commercial announcements and interstitials by a legal team to ensure compliance with the broadcast network’s standards and federal regulatory laws the ingesting or downloading of programs commercial announcements and interstitials by a team of engineers onto a server to enable the content to be transmitted by signal the editing of the signal on the server to add voice-overs graphics close captioning and the network logo and the production of interstitials to promote the content of the network to link segments together and to entertain television viewers between programs tax treatment of the networks’ content taxpayer capitalized costs paid_or_incurred by its television production companies to produce certain self-produced programs or series by including the costs in basis for the program or series taxpayer treated these self-produced programs or program series as separate properties with separate bases the capitalized self-produced program_costs are recovered through taxpayer’s depreciation deduction determined under the income forecast method of sec_167 taxpayer deducted the costs paid_or_incurred by the networks in producing programs that had a useful_life of less than one year for example daily newscasts and local interest programs taxpayer also deducted license fees for rights to broadcast tam-123969-10 programs produced by third parties taxpayer deducted the costs of activities related to production or transmission of the networks’ content as described above law under sec_199 the sec_199 deduction is determined by applying a percentage to the lesser_of the taxpayer's qualified_production_activities_income qpai or taxable_income determined without regard to the sec_199 deduction the applicable_percentage i sec_3 percent for taxable years beginning in and percent for taxable years beginning in through and percent for taxable years beginning after under sec_199 qpai is determined by taking dpgr for the taxable_year less cost_of_goods_sold cgs allocable to such dpgr less other expenses losses or deductions which are properly allocable to such dpgr sec_199 provides that dpgr means the gross_receipts of the taxpayer that are derived from any lease rental license sale exchange or other_disposition of i qualifying_production_property qpp which was manufactured produced grown or extracted mpge by the taxpayer in whole or significant part within the united_states ii any qualified_film produced_by_the_taxpayer or iii electricity natural_gas or potable water produced_by_the_taxpayer in the united_states sec_199 defines the term qualified_film as any property described in sec_168 if not less than percent of the total compensation relating to the production of such property is compensation_for services performed in the united_states by actors production personnel directors and producers such term does not include property with respect to which records are required to be maintained under section of title united_states_code regarding material containing the depiction of sexually explicit conduct sec_168 property is any motion picture film or video tape under sec_1_199-3 of the income_tax regulations a taxpayer may use any reasonable method satisfactory to the secretary based on all facts and circumstances to determine whether gross_receipts qualify as dpgr on an item-by-item basis and not for example on a division-by-division product line-by-product line or transaction-by- transaction basis sec_1_199-3 defines the item as the property offered by the taxpayer in the normal course of business of taxpayer’s business for lease rental license sale exchange or other_disposition to customers if the gross_receipts from such property qualify as dpgr tam-123969-10 sec_1_199-3 provides that if such property does not qualify under sec_1 d i then any component of such property described in sec_1_199-3 is treated as the item provided that the gross_receipts that are attributable to the disposition of the component of such property qualify as dpgr each component that meets the requirements to be treated as the item must be treated as a separate item and may not be combined with a component that does not meet the requirements of sec_1 d ii sec_1_199-3 provides that for purposes of sec_1_199-3 in no event may a single item consist of two or more properties unless those properties are offered for disposition in the normal course of the taxpayer’s business as a single item regardless of how the properties are packaged sec_1_199-3 example provides that r manufactures toy cars in the united_states r also purchases cars that were manufactured by unrelated persons r offers the cars for sale to customers in the normal course of r’s business in sets of three and requires no minimum quantity order r sells the three-car sets to toy stores a three-car set may contain some cars manufactured by r and some cars purchased by r if the gross_receipts derived from the sale of the three-car sets do not qualify as dpgr under this section then under sec_1_199-3 r must treat a toy car in the three-car set as the item provided the gross_receipts derived from the sale of the toy car qualify as dpgr under this section sec_1_199-3 provides that a taxpayer will be treated as having mpge qpp in whole or in significant part within the united_states for purposes of sec_1_199-3 if in connection with the qpp the direct labor and overhead of such taxpayer to mpge the qpp within the united_states_account for percent or more of the taxpayer’s cgs of the qpp or in a transaction without cgs for example a lease rental or license account for percent or more of the taxpayer’s unadjusted depreciable basis as defined in sec_1_199-3 in the qpp sec_1_199-3 provides that a taxpayer’s gross_receipts derived from the license of a qualified_film include advertising income and product-placement income with respect to that qualified_film but only if the gross_receipts if any derived from the qualified_film are or would be dpgr sec_1_199-3 states that a qualified_film means any motion picture film or video tape under sec_168 or live or delayed television programming film if not less than percent of the total compensation relating to the production of such film is compensation_for services performed in the united_states by actors production personnel directors and producers tam-123969-10 sec_1_199-3 provides in general that dpgr include the gross_receipts from any lease rental license sale exchange or other_disposition of any qualified_film produced by such taxpayer sec_1_199-3 provides the fraction by which the not-less-than-50-percent-of-the- total-compensation requirement under sec_1_199-3 is calculated the numerator of the fraction is the compensation_for services performed in the united_states the denominator of the fraction is the total compensation_for services regardless of where the production activities are performed sec_1_199-3 treats a qualified_film as produced_by_the_taxpayer for purposes of sec_199 if the production activity performed by the taxpayer is substantial in nature within the meaning of sec_1_199-3 the special rules of sec_1_199-3 regarding a contract with an unrelated_person and aggregation apply in determining whether the taxpayer’s production activity is substantial in nature sec_1_199-3 and are applied by substituting the term qualified_film for qpp and disregarding the requirement that the production activity must be within the united_states the production activity of the taxpayer must consist of more than the minor or immaterial combination or assembly of two or more components of a film for purposes of sec_1_199-3 the relative value added by affixing trademarks or trade names as defined in sec_1_197-2 will be treated as zero sec_1_199-3 provides that a film will be treated as a qualified_film under sec_1_199-3 and produced_by_the_taxpayer under sec_1_199-3 qualified_film produced_by_the_taxpayer if the taxpayer meets the requirements of sec_1_199-3 and ii a taxpayer that chooses to use this safe_harbor must apply all the provisions of this sec_1_199-3 analysis the issue is whether the gross_receipts derived from taxpayer’s licensing of a programming package to customers in the normal course of business can qualify as dpgr under sec_199 if gross_receipts derived from licensing a programming package are dpgr then under sec_1_199-3 both lmsb and taxpayer agree that any advertising income and product-placement income with respect to such programming package is dpgr application of item rule to a programming package sec_199 provides that dpgr includes gross_receipts that are derived from a qualified_film produced_by_the_taxpayer sec_1_199-3 describes the general rules for determining whether gross_receipts qualify as dpgr sec_1 d provides that a taxpayer generally determines whether gross_receipts qualify as dpgr on an item-by-item basis sec_1_199-3 defines the term item to mean tam-123969-10 the property offered by the taxpayer in the normal course of the taxpayer’s business for lease rental license sale exchange or other_disposition to customers if the gross_receipts from such property qualify as dpgr if gross_receipts are dpgr then that property is the item under sec_1_199-3 if gross_receipts are not dpgr then under sec_1_199-3 a taxpayer should determine if gross_receipts from any components of such property are dpgr and each component that meets the requirements is treated as a separate item under these general rules of sec_1_199-3 a taxpayer first determines the property that taxpayer offers in the normal course of business to customers then taxpayer determines whether gross_receipts from such property are dpgr and if not taxpayer determines whether gross_receipts from any components of such property are dpgr in this case taxpayer determined that it offered individual programming packages to customers in the normal course of business and that gross_receipts derived from licensing the individual programming packages qualified as dpgr lmsb agreed in certain cases that taxpayer offered programming packages to customers in the normal course of taxpayer’s business our office believes it is consistent to test a programming package offered by taxpayer to customers in the normal course of business as a single qualified_film for purposes of sec_199 because other_property that consists of multiple properties is tested as a single property for purposes of sec_199 this is true regardless of the fact that a programming package the property offered in this case includes multiple films of which some are taxpayer produced films and some are third-party produced films sec_1_199-3 provides that a single item can consist of two or more properties if those properties are offered for disposition in the normal course of taxpayer’s business as a single item example of sec_1_199-3 illustrates that gross_receipts derived from the sale of each component of property offered by the taxpayer to customers do not have to qualify as dpgr if the gross_receipts derived from the sale of the aggregate property offered by the taxpayer to customers qualify as dpgr in example as long as the taxpayer can determine gross_receipts from the 3-car set containing some cars produced by taxpayer and some produced by third parties in the aggregate qualify as dpgr then the taxpayer is not required to show that gross_receipts from the individual cars in the 3-car set qualify as dpgr therefore as sec_1_199-3 illustrates it is consistent to allow taxpayer to test a programming package in the aggregate to determine if its gross_receipts derived from the license of the programming package are dpgr the fact that a programming package is not treated as a single property under other code sections does not require sec_199 to treat a programming package as multiple properties taxpayer offers individual programming packages to customers in the normal course of business as single properties therefore for purposes of sec_199 taxpayer should test a programming package in the aggregate regardless of the tax treatment of a programming package for purposes of other code sections tam-123969-10 we conclude that gross_receipts derived from licensing a programming package can be dpgr if the programming package when tested as a single property ie in the aggregate meets the requirements of sec_199 and is treated as produced by taxpayer as sec_199 requires our office describes below how to determine whether gross_receipts from a programming package are dpgr determining gross_receipts derived from a programming package are dpgr to determine that gross_receipts derived from licensing a programming package are dpgr under sec_199 taxpayer must show that a programming package is a qualified_film as described in sec_199 and sec_1_199-3 and produced_by_the_taxpayer as described in sec_1_199-3 or apply the safe_harbor in sec_1_199-3 if a programming package is not a qualified_film produced_by_the_taxpayer so that gross_receipts attributable to the programming package are not dpgr then under sec_1 d ii taxpayer should shrink back to the components of a programming package and determine whether gross_receipts derived from licensing each component qualify as dpgr in analyzing whether to treat a programming package as a qualified_film under sec_199 and sec_1_199-3 because the content of a programming package is a motion picture film or video tape under sec_168 or live or delayed television programming film a programming package is treated as a film for purposes of sec_199 taxpayer also must show that not less than percent of the total compensation relating to the production of a programming package is compensation_for services performed in the united_states for a programming package to be considered a qualified_film this test should apply to a programming package in the aggregate our office is unable to determine from the facts provided whether any of taxpayer’s programming packages meet this 50-percent-compensation test if a programming package is treated as a qualified_film it must still be produced by taxpayer sec_1_199-3 provides that a qualified_film is treated as produced_by_the_taxpayer for purposes of sec_199 if the production activity performed by the taxpayer is substantial in nature within the meaning of sec_1_199-3 the production activity of taxpayer must consist of more than the minor or immaterial combination or assembly of two or more components of a film the relative value added by affixing trademarks or trade names is zero our office’s advice does not determine whether taxpayer’s production activities with respect to a programming package are substantial in nature a programming package that extends for multiple years should be tested on a year-by-year basis so that the requirements of sec_199 are applied to the gross_receipts derived from the license of the portion of the programming package offered during the taxable_year tam-123969-10 production activities are the activities performed by actors production personnel directors and producers relating to the production of a film our office notes that in considering taxpayer’s production activities the production activities related to taxpayer’s self-produced programs and interstitials that are included within a licensed programming package should be considered when determining whether a taxpayer’s activities with respect to a programming package are substantial in nature however sec_1_199-3 provides that the production of a key component does not in itself meet the substantial in nature requirement production activities do not include activities with respect to transmission of a programming package rather than relying on sec_1_199-3 and k taxpayer also may choose to apply the safe_harbor under sec_1_199-3 under sec_1_199-3 a film will be treated as a qualified_film produced_by_the_taxpayer if not less than percent of the total compensation_for services paid_by the taxpayer is compensation_for services performed in the united_states and the taxpayer satisfies the safe_harbor in sec_1_199-3 under sec_1_199-3 for purposes of calculating the safe harbor’ sec_50 percent total compensation requirement the numerator of the fraction is the compensation_for services paid_by the taxpayer for services performed in the united_states and the denominator is the total compensation_for services paid_by the taxpayer regardless of where the production activities are performed thi sec_50 percent total compensation requirement should be applied to a programming package in the aggregate under sec_1_199-3 taxpayer must show a programming package meets the percent test related to direct labor and overhead and taxpayer should apply the percent test to a programming package in the aggregate the numerator should include taxpayer’s direct labor and overhead necessary for taxpayer to produce a programming package and the denominator should include taxpayer’s aggregate unadjusted depreciable basis in a programming package as defined in sec_1 g ii taxpayer should not include any costs associated with activities related to the transmission of a programming package in the percent test broadcast network affiliation agreements factual dispute between lmsb and taxpayer lmsb and taxpayer disagree that taxpayer’s broadcast network affiliation agreements are licenses of a programming package with lmsb maintaining that the affiliates are offering programs on a program-by-program basis both parties agree on the sec_199 analysis of individual programs offered for license however if it is later determined that the broadcast network offers a programming package to its affiliated stations our office’s analysis above applies to that programming package tam-123969-10 caveat s our analysis does not determine whether any of taxpayer’s gross_receipts do qualify as dpgr our analysis is limited to situations where taxpayer licenses a programming package and not individual programs our analysis does not determine which of taxpayer’s activities with respect to a programming package are production or transmission activities other than those noted in our analysis a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
